Citation Nr: 0031134	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for varicose veins, 
thrombosis, and peripheral vascular disease of the left lower 
extremity, secondary to the service-connected residuals of 
removal of a left heel spur.  

2.  Entitlement to service connection for varicose veins, 
thrombosis, and peripheral vascular disease of the right 
lower extremity, secondary to the service-connected residuals 
of removal of a left heel spur.  

3.  Entitlement to an increased disability rating for 
residuals of removal of a left heel spur, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1974 
to February 1976.  

This appeal arises from an April 1999 rating action of the 
Atlanta, Georgia, regional office (RO).  In that decision, 
the RO denied the issues of entitlement to service connection 
for varicose veins, thrombosis, and peripheral vascular 
disease of the left lower extremity, secondary to the 
service-connected residuals of removal of a left heel spur; 
entitlement to service connection for varicose veins, 
thrombosis, and peripheral vascular disease of the right 
lower extremity, secondary to the service-connected residuals 
of removal of a left heel spur; and entitlement to a 
disability evaluation greater than 10 percent for the 
service-connected residuals of removal of a left heel spur.  

Previously, by April 1986 and August 1986 rating actions, the 
RO denied the issue of entitlement to service connection for 
varicose veins with thrombosis of the left leg on a direct 
basis.  These decisions, however, did not consider the issue 
of entitlement to service connection for varicose veins with 
thrombosis of the left leg, secondary to the 
service-connected residuals of removal of a left heel spur.  
Accordingly, the issue with regard to the veteran's left 
lower extremity is correctly stated as listed on the title 
page of this decision.  

During the current appeal, the veteran has appeared to raise 
the issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for lower extremity varicose 
veins, thrombosis, and peripheral vascular disease incurred 
as a result of treatment, including surgery, rendered during 
hospitalization at a VA facility in 1977.  A VA examination 
conducted in July 1998 showed the presence of degenerative 
joint disease of left ankle.  The Board finds that this 
medical evidence raises the issue of entitlement to service 
connection for arthritis of the left ankle secondary to the 
service-connected residuals of removal of a left heel spur.  
These issues are referred to the RO for appropriate action.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board of Veterans Appeals (Board) at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

During a hearing conducted before the undersigned Veterans 
Law Judge at the RO in November 1999, the veteran testified 
that he has been receiving treatment for his lower 
extremities at the VA Medical Center (VAMC) in Dublin, 
Georgia.  The record further indicates that he underwent 
surgery for the varicose veins at the VAMC in Dublin in 1986.  
These records are not on file. 

The veteran's complaints of constant left foot pain as well 
as the recent VA examination findings of left heel pain on 
rising to toes require further analysis as to additional 
functional limitation that he experiences due to pain or with 
repeated use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  The veteran has asserted 
that the problems involving his legs are caused by an 
impaired gait associated with his service connected left heel 
disorder.  At the time of the July 1998 VA examination the 
examiner stated that there was no evidence that the left heel 
condition directly affected the lower leg condition.  It is 
unclear whether the examiner included aggravation as set 
forth in Allen V Brown, 7 Vet. App. 430 (1995).

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
since his separation from service to the 
present which have not been previously 
been submitted.  

3.  The RO should request the Dublin VAMC 
to furnish copies of any additional 
records of treatment covering the period 
from February 1977 to February 1985 and 
from February 1986 to the present, to 
include the summary of hospitalization 
pertaining to the surgery in 1986.

4.  A VA examination should be conducted 
by an orthopedist to determine the 
severity of the service connected left 
heel disability. The claims folder, and a 
copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  The 
examination should include all necessary 
tests and studies.  All functional losses 
found to be due to the service-connected 
residuals of removal of a left heel spur, 
and any associated problems, including 
any pain, weakness, fatigability, 
incoordination, or additional 
difficulties during flare-ups or on use, 
should be reported.  A complete rational 
for any opinion expressed should be 
included in the examination report.

5.  A VA examination by an appropriate 
specialist should be conducted to 
determine the severity and etiology of 
any varicose veins, thrombosis, and 
peripheral vascular disease of his lower 
extremities.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  The 
examination should include all necessary 
tests and studies.  Following the 
examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the 
service-connected residuals of removal of 
the veteran's left heel spur and claimed 
impairment of gait caused, or aggravates 
any varicose veins, thrombosis, and 
peripheral vascular disease of his lower 
extremities.  Allen v. Brown, 7 Vet. App. 
439 (1995).  A complete rational for any 
opinion expressed should be included in 
the examination report

6.  The RO should then re-adjudicate the 
issues in appellate status.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


